— Appeal by the defendant from a resentence of the County Court, Westchester County (Marasco, J.), rendered November 19, 1981, upon his conviction, inter alia, of driving while intoxicated.
Ordered that the resentence is affirmed.
By judgment of the County Court, Westchester County (Tomlinson, J.), rendered March 21, 1980, the defendant was convicted, inter alia, of driving while intoxicated.
By order of this court dated October 5, 1981, the judgment was modified by vacating the sentence, and as so modified, it was affirmed and the matter was remitted to the County Court, Westchester County, for resentencing (see, People v Licitra, 84 AD2d 539). The defendant was resentenced by the same court on November 19, 1981.
The defendant has appealed from the resentence, raising, inter alia, claims relating to the underlying judgment of conviction. The defendant’s contentions were either decided against him on the prior appeal (see, People v Licitra, supra) or could have been raised on that prior appeal. In any event, there is no merit to the defendant’s claim that actions by the hearing court precluded the indictment herein (see, People v Aaron, 55 AD2d 653).
The defendant’s claim that this resentencing constitutes *593double jeopardy is without merit (People v Maldonado, 82 AD2d 576). Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.